Title: From Alexander Hamilton to William Martin, 14 March 1794
From: Hamilton, Alexander
To: Martin, William



Treasury DepartmentMarch 14. 1794
Sir

Since mine to you of the 25 of July 1791 I have received sundry letters from you which have remained unanswered from a great and constant press of business cooperating with the reflection that I had at your request revised the transaction once and had explicitly informed you that the circumstances which had intervened had put the affair out of my reach.

But Sir I cannot say that any thing has appeared of sufficient weight to change my first view of the subject. It still remains undisputed that the Master of the Vessel had seen a Connecticut paper containing the law he had violated. It appears from his own shewing, that stating his vessel to be only 18 Tons he had made inquiry whether she might enter, which indicates that he had not been inattentive to the prohibition in the law under which he lay. That he made inquiry at all of the Officers appears to have been not of his own motion but in consequence of your suggestion. Is it not probable then that he came within the district knowing that he could not regularly be admitted to entry that when there he only made inquiries of the Officers because after your proposal he could not do otherwise that he was ready, against his own better knowlege, to take advantage of their mistake—and that his intentions were not throughout as fair as they ought to have been?
An inference of the affirmative is strengthened in my mind by the presumption that the Officers at New York (who admitted him to entry after the passing of the Collection Law in consequence (as I take it for granted) of the recency of the law and the impossibility of his having been informed of it) could not have omitted to apprise him of his situation and of the particular reasons of relaxation.
Under these different circumstances, I cannot pronounce upon my oath of Office that I am satisfied there was neither intention of fraud nor wilful neglect.
I certainly regret Sir the suffering which has been occasionned to you but I do not perceive that I ought to have obviated it.
With due consideration   I am Sir   Your Obedient serv

Mr Wm MartinNorth YarmouthDistrict of maine

